UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1280


MARIE THERESE ASSA’AD-FALTAS, MD, MPH,

                Petitioner - Appellant,

          v.

SOUTH CAROLINA, THE STATE OF,

                Respondent – Appellee,

          and

COLUMBIA, CITY OF,

                Respondent.



                              No. 13-1287


MARIE THERESE ASSA’AD-FALTAS, MD, MPH,

                Petitioner - Appellant,

          v.

SOUTH CAROLINA, THE STATE OF,

                Respondent – Appellee

          and

COLUMBIA, THE CITY OF,

                Respondent.
Appeals from the United States District Court for the District
of South Carolina, at Aiken.   Terry L. Wooten, Chief District
Judge. (1:13-cv-00036-TLW; 1:12-cv-03404-TLW)


Submitted:   November 19, 2013            Decided: November 21, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marie Therese Assa’ad-Faltas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

            In these consolidated appeals, Marie Therese Assa’ad-

Faltas seeks to appeal the district court’s orders accepting the

recommendations of the magistrate judge and denying relief on

her petitions seeking federal habeas relief.

            The     district      court       orders     Assa’ad-Faltas         seeks     to

appeal    are    not     appealable     unless       a   circuit    justice     or    judge

issues      a      certificate          of        appealability.           28        U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent       “a    substantial      showing       of     the   denial      of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating        that   reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El   v.    Cockrell,      537 U.S. 322,      336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Assa’ad-Faltas         has     not       made    the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

                                              3
the appeals.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     4